— Appeal by the defendant from an amended judgment of the County Court, Orange County (Pano Patsalos, J.), rendered November 1, 1988, convicting her of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is modified, on the law, by reversing the convictions for criminal possession of a weapon in the second degree and reckless endangerment in the first degree, vacating the sentences imposed thereon, and dismissing those counts of the indictment; as so modified, the amended judgment is affirmed.
We agree with the defendant’s contention that the People failed to disprove the defense of justification to the reckless endangerment charge beyond a reasonable doubt (see, Penal Law § 35.20 [3]; see generally, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96). The contents of the defendant’s written statement to the police, which the People introduced into evidence, were sufficient as a matter of law to raise a reasonable doubt as to whether her actions were justified. Furthermore, under the circumstances of this case, the evidence failed to establish beyond a reasonable doubt that the defendant possessed the handgun with the intent to use it unlawfully against another (see, People v Tejada, 101 AD2d 757).
We have examined the contentions raised in the defendant’s supplemental pro se brief. To the extent that the contentions can be reviewed on this record, we find that they do not warrant a reversal of her conviction for criminal possession of a weapon in the third degree. Bracken, J. P., Harwood, O’Brien and Ritter, JJ., concur.